                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8716 Page 1 of 32



                                1 BUCHALTER
                                  A Professional Corporation
                                2 J. Rick Taché (SBN: 195100)
                                  Roger L. Scott (SBN: 247165)
                                3 Erikson C. Squier (SBN: 275274)
                                  18400 Von Karman Avenue, Suite 800
                                4 Irvine, CA 92612-0514
                                  Telephone: 949.760.1121
                                5 Facsimile: 949.720.0182
                                  Email: rtache@buchalter.com
                                6           rscott@buchalter.com
                                            ecsquier@buchalter.com
                                7
                                  Attorneys for Plaintiff
                                8 Whitewater West Industries, Ltd.
                                9                          UNITED STATES DISTRICT COURT
                          10                            SOUTHERN DISTRICT OF CALIFORNIA
                          11 WHITEWATER WEST INDUSTRIES,                           Case No. 3:17-cv-01118-BEN-BLM
                             LTD., a Canadian corporation,
                          12                                                       PLAINTIFF’S OPPOSITION TO
                                          Plaintiff,                               DEFENDANTS’ DAUBERT
                          13                                                       MOTION AND MOTION IN
                                   vs.                                             LIMINE TO EXCLUDE EXPERT
                          14                                                       TESTIMONY AND EVIDENCE
                             PACIFIC SURF DESIGNS, INC., a                         (ECF NO. 208)
                          15 Delaware corporation, and FLOW
                             SERVICES, INC., a California
                          16 corporation,
                          17                        Defendants.
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
                                                                               1
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                   Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8717 Page 2 of 32



                                1                                           TABLE OF CONTENTS
                                2 I.        INTRODUCTION ........................................................................................... 1
                                3 II.       LEGAL STANDARD ..................................................................................... 2
                                4 III.      ARGUMENT .................................................................................................. 3
                                5           A.       Dr. Stevick’s and Dr. Vigil’s Opinions on Causal Nexus Are
                                                     Admissible ............................................................................................ 3
                                6
                                                     1.       Whitewater’s Experts Are Permitted To Opine On Causal
                                7                             Nexus .......................................................................................... 3
                                8                    2.       Defendants’ Challenges To The Factual Basis Of Dr.
                                                              Stevick’s “Nexus” Opinions Go To Weight, Not
                                9                             Admissibility............................................................................... 4
                          10                         3.       Defendants’ Challenges To Dr. Vigil’s “Nexus” Opinions
                                                              Misstate His Report And Ignore His Proper Reliance On
                          11                                  Fact Witnesses And Dr. Stevick ................................................. 6
                          12                B.       Dr. Stevick’s and Dr. Vigil’s Opinions on Defendants’ Ability to
                                                     Design Around the ’589 Patent Are Admissible .................................. 7
                          13
                                                     1.       Defendants Deliberately Misstate Dr. Stevick’s Deposition
                          14                                  Testimony Regarding Defendants’ Failed Design Around ........ 7
                          15                         2.       Defendants Deliberately Misstate Dr. Vigil’s Opinions
                                                              Relating To Defendants’ Proposed Design Around ................... 9
                          16
                                            C.       Dr. Stevick’s Opinions on Infringement Pursuant to 35 U.S.C. §
                          17                         271(f) Are Admissible ........................................................................ 10
                          18                D.       Dr. Stevick’s Claim Construction Methodology Is Reliable and
                          19                         Based on the Facts and Data of This Case .......................................... 13

                          20                E.       Dr. Vigil’s Reasonable Royalty Analysis and Methodology Are
                                                     Reliable and Based on the Facts and Data of This Case..................... 18
                          21                         1.       Dr. Vigil Is Permitted to Rely Upon Facts Learned From
                          22                                  Fact Witnesses .......................................................................... 18

                          23                         2.       Dr. Vigil Properly Relied Upon Comparable License
                                                              Agreements And Apportioned Value To The Benefits Of
                          24                                  The ’589 Patent ......................................................................... 20

                          25                F.       Mr. Godici’s Inequitable Conduct Opinions Are Relevant And
                                                     Admissible .......................................................................................... 23
                          26 IV.            CONCLUSION ............................................................................................. 25
                          27
                          28
      BUCHALTER
                                                                                                i
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                                                 Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8718 Page 3 of 32



                                1                                        TABLE OF AUTHORITIES
                                2 Cases
                                3 PixArt Imaging, Inc. v. Avago Tech. Gen. IP (Sing.) Pte. Ltd., No. 10-00544
                                4   JW, 2011 U.S. Dist. LEXIS 133502, at *23-24 (N.D. Cal. Oct. 27, 2011) .......... 11

                                5 Adams v. Ameritech Services, Inc.,
                                    231 F.3d 414 (7th Cir. 2000) ............................................................................ 3, 12
                                6 Advanced Fiber Techs. Tr. v. J&L Fiber Servs.,
                                7   674 F.3d 1365 (Fed. Cir. 2012) ............................................................................ 14

                           8 Apple Inc. v. Motorola, Inc.,
                               757 F.3d 1286 (Fed. Cir. 2014) ............................................................................ 23
                           9
                             Bergen v. F/V St. Patrick,
                          10   816 F.2d 1345 (9th Cir. 1987).............................................................................. 25

                          11 Caruso v. Bon Secours Charity Health Sys.,
                               No. 14 CV 4447(VB), 2016 U.S. Dist. LEXIS 104067
                          12  (S.D.N.Y.  Aug. 5, 2016) ....................................................................................... 25
                          13 Copelan v. Techtronics Indus.,
                               No. 12-01285-BAS(MDD), 2015 U.S. Dist. LEXIS 54126
                          14  (S.D. Cal. Apr. 24, 2015) .................................................................. 5, 7, 10, 12, 25
                          15 Dataquill Ltd. v. High Tech Computer Corp.,
                               887 F. Supp. 2d 999 (S.D. Cal. 2011) ................................................................ 6, 7
                          16
                             Daubert v. Merrell Dow Pharms., Inc.,
                          17   43 F.3d 1311 (9th Cir. 1995) .................................................................................. 2
                          18 Daubert v. Merrell Dow Pharms., Inc.,
                                509 U.S. 579 (1993) ........................................................................................... 2, 4
                          19
                             E.I. Dupont De Nemours & Co. v. Unifrax I LLC,
                          20    No. 14-1250-RGA, 2017 U.S. Dist. LEXIS 146949 (D. Del. Sep. 12,
                               2017) ........................................................................................................................ 4
                          21
                             Fosmire v. Progressive Max Insurance Co.,
                          22    277 F.R.D. 625 (W.D. Wash. 2011)..................................................................... 19
                          23 Golden Bridge Technology v. Apple Inc.,
                               No. 12-04882-PSG, 2014 U.S. Dist. LEXIS 76339 (N.D. Cal. June 1,
                          24  2014) ...................................................................................................................... 23
                          25 Hanson v. Alpine Valley Ski Area, Inc.,
                                718 F.2d 1075 (Fed. Cir. 1983) ............................................................................ 22
                          26
                             In re High-Tech Emple. Antitrust Litigation,
                          27    No. 11-02509-LHK, 2014 U.S. Dist. LEXIS 47181 (N.D. Cal. Apr. 4,
                               2014) .................................................................................................................. 3, 12
                          28
      BUCHALTER
                                                                                          ii
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION                                                                 Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO DEFENDANTS’ MOTION FOR SANCTIONS
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8719 Page 4 of 32



                                1 Kennedy v. Collagen Corp.,
                                    161 F.3d 1226 (9th Cir. 1998)................................................................................ 2
                                2
                                  Kumho Tire Co. v. Carmichael,
                                3   526 U.S. 137, 119 S. Ct. 1167 (1999) ............................................................ 11, 12
                                4 Lewert v. Boiron, Inc.,
                                    212 F. Supp. 3d 917 (C.D. Cal. 2016) ................................................................... 9
                                5
                                  Lucent Techs., Inc. v. Microsoft Corp.,
                                6   No. 07-2000 H(CAB), 2011 U.S. Dist. LEXIS 75504 (S.D. Cal. July 13,
                                    2011) ...................................................................................................................... 21
                                7
                                  Mendenhall v. Cedarapids,
                                8   5 F.3d 1557 (Fed. Cir. 1993) ................................................................................ 12
                           9 Minority Television Project, Inc. v. F.C.C.,
                               649 F. Supp. 2d 1025 (N.D. Cal. 2009) ............................................................... 19
                          10
                             Multimedia Patent Tr. v. Apple, Inc.,
                          11   No. 10-2618-H(KSC), 2012 U.S. Dist. LEXIS 165928 (S.D. Cal. Nov.
                              20, 2012).................................................................................................... 21, 22, 23
                          12
                             Obrey v. Johnson,
                          13   400 F.3d 691 (9th Cir. 2005) ............................................................................ 3, 12
                          14 Odyssey Wireless, Inc. v. Apple, Inc.,
                               No. 15-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982 (S.D. Cal. Sep.
                          15  14, 2016)................................................................................................................ 23
                          16 Open Text S.A. v. Box, Inc.,
                               No. 13-04910-JD, 2015 U.S. Dist. LEXIS 10644 (N.D. Cal. Jan. 28,
                          17  2015) ...................................................................................................................... 23
                          18 Ormco Corp. v. Align Tech., Inc.,
                                609 F. Supp. 2d 1057 (C.D. Cal. 2009) ............................................................... 13
                          19
                             Oyarzo v. Tuolumne Fire District,
                          20    No. 11-01271-SAB, 2013 U.S. Dist. LEXIS 150367 (E.D. Cal. Oct. 18,
                               2013) ........................................................................................................................ 4
                          21
                             Polara Engineering, Inc. v. Campbell Co.,
                          22    237 F. Supp. 3d 956 (C.D. Cal. 2017) ................................................................... 3
                          23 San Diego Comic Convention v. Dan Farr Products,
                                No. 14-1865-AJB-JMA, 2018 U.S. Dist. LEXIS 143802 (S.D. Cal. Aug.
                          24   23, 2018)................................................................................................................ 19
                          25 Shalaby v. Irwin Indus. Toll Co.,
                                No. 07CV2107-MMA(BLM), 2009 U.S. Dist. LEXIS 134954 (S.D. Cal.
                          26   July 2, 2009) .......................................................................................................... 18
                          27 TDN Money Sys. v. Everi Payments, Inc.,
                                No. 15-2197 JCM(NJK), 2017 U.S. Dist. LEXIS 183223 (D. Nev. Nov.
                          28
      BUCHALTER
                                                                                          iii
A PROFES SION AL CORPORAT ION        PLAINTIFF’S OPPOSITION                                                                    Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                     TO DEFENDANTS’ MOTION FOR SANCTIONS
                                     BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8720 Page 5 of 32



                                1       6, 2017).................................................................................................................... 9
                                2 TrekEight, LLC v. Symantec Corp.,
                                    No. 04-1479 H(BLM), 2006 U.S. Dist. LEXIS 102300 (S.D. Cal. May
                                3   23, 2006)................................................................................................................ 24
                                4 United Energy Trading, LLC v. Pac. Gas & Elec. Co.,
                                    No. 15-02383-RS, 2018 U.S. Dist. LEXIS 178076 (N.D. Cal. Oct. 16,
                                5  2018) ................................................................................................................ 24, 25
                                6 United States v. 1014.16 Acres of Land, 558 F. Supp. 1238, 1242 (W.D. Mo.
                                   1983) ........................................................................................................................ 7
                                7
                                  United States v. Llerenas,
                                8   No. 16-30215, 2018 U.S. App. LEXIS 20248 (9th Cir. July 20, 2018) .............. 18
                           9 United States v. Redlightning,
                               624 F.3d 1090 at 1111-12 (9th Cir. 2010) ..................................................... 19, 25
                          10
                             United States v. Wells,
                          11   877 F.3d 1099 (9th Cir. 2017).............................................................................. 12
                          12 Veeco Instruments, Inc. v. SGL Carbon, LLC,
                               No. 17-cv-2217 PKC, 2017 U.S. Dist. LEXIS 181935 (E.D.N.Y. Nov. 2,
                          13   2017) ........................................................................................................................ 4
                          14 Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc.,
                               200 F.3d 795 (Fed. Cir. 1999) ........................................................................ 14, 15
                          15
                             Wordtech Sys., Inc. v. Integrated Network Sols., Inc.,
                          16   609 F.3d 1308 (Fed. Cir. 2010) ............................................................................ 20
                          17 Statutory Authorities
                          18 35 U.S.C. § 271(f) ......................................................................................... 10, 11, 13
                          19 Rules and Regulations
                          20 Fed. R. Evid. 701(c) .................................................................................................. 19
                          21 Fed. R. Evid. 702 ............................................................................................. 2, 11, 12
                          22 Fed. R. Evid. 703 ....................................................................................................... 18
                          23 Local Rule 5.4 ........................................................................................................... 27
                          24 Additional Authorities
                          25 U.S. Patent No. 6,491,589 .......................................................................................... 1
                          26
                          27
                          28
      BUCHALTER
                                                                                                   iv
A PROFES SION AL CORPORAT ION        PLAINTIFF’S OPPOSITION                                                                      Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                     TO DEFENDANTS’ MOTION FOR SANCTIONS
                                     BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8721 Page 6 of 32



                                1 I.        INTRODUCTION
                                2           Defendants Pacific Surf Designs, Inc. and Flow Services, Inc.’s (collectively
                                3 “Defendants”) omnibus motion to exclude the testimony of three of Plaintiff
                                4 Whitewater West Industries, Ltd.’s (“Whitewater”) experts on various topics is
                                5 premised almost entirely on misleading statements of law and repeated
                                6 misrepresentations of the experts’ reports and deposition testimony to the point
                                7 where Defendants often claim the experts said the exact opposite of what the
                                8 experts actually stated. As set forth fully below, Whitewater’s experts’ opinions
                                9 were properly disclosed and are relevant and admissible. Specifically,
                          10                •       Whitewater’s experts are permitted to opine on the “causal nexus”
                          11 between Defendants’ infringing products and product sales. The law is clear that
                          12 direct evidence of customer desire is not required to demonstrate a causal nexus.
                          13                •       Defendants’ efforts to exclude opinions and testimony regarding
                          14 Defendants’ failed efforts to design around U.S. Patent No. 6,491,589 (the “ ’589
                          15 Patent”) are based on flagrant mischaracterizations of the opinions and testimony of
                          16 Drs. Stevick and Vigil. The actual opinions and testimony do not support
                          17 exclusion.
                          18                •       Dr. Stevick’s opinions regarding Defendants’ export of components
                          19 from the U.S. for use in infringing foreign installations is properly based on Dr.
                          20 Stevick’s application of his own extensive engineering experience to Defendants’
                          21 drawings and other documents depicting Defendants’ products.
                          22                •       Dr. Stevick appropriately applied clearly disclosed and reliable claim
                          23 construction methodology. Defendants’ arguments to the contrary are based on
                          24 misrepresentations of Dr. Stevick’s opinions and testimony.
                          25                •       Dr. Vigil is expressly permitted to rely on facts obtained from third
                          26 parties in support of his reasonable royalty analysis. Further, that analysis is based
                          27 on a clear explanation of how Dr. Vigil determined comparable license agreements
                          28 and how he apportioned value to the ’589 Patent.
      BUCHALTER
                                                                     1
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO EX PARTE MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    FOR LEAVE TO FILE SECOND MSJ
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8722 Page 7 of 32



                                1           •       Nicholas Godici’s rebuttal opinion that the evidence does not support
                                2 inequitable conduct is properly based on the sworn statements of Erikson Squier
                                3 and J. Rick Taché. Any challenged to Mr. Godici’s opinions are the proper subject
                                4 of examination at trial, not exclusion.
                                5           Thus, the Court should deny Defendants’ motion to exclude in its entirety.
                                6 II.       LEGAL STANDARD
                                7           Under Rule 702, a witness “qualified as an expert by knowledge, skill,
                                8 experience, training, or education, may testify” . . . if “(a) the expert's scientific,
                                9 technical, or other specialized knowledge will help the trier of fact to understand
                          10 the evidence or to determine a fact in issue; (b) the testimony is based on sufficient
                          11 facts or data; (c) the testimony is the product of reliable principles and methods;
                          12 and (d) the expert has reliably applied the principles and methods to the facts of the
                          13 case.” Fed. R. Evid. 702.
                          14                Rule 702 “assign[s] to the trial judge the task of ensuring that an expert’s
                          15 testimony both rests on a reliable foundation and is relevant to the task at hand.”
                          16 Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590-91 (1993). “[T]he test
                          17 under Daubert is not the correctness of the expert's conclusions but the soundness
                          18 of his methodology.” Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1318
                          19 (9th Cir. 1995) (“Daubert II”). In other words, the test is “whether or not the
                          20 reasoning is scientific and will assist the jury. If it satisfies these two requirements,
                          21 then it is a matter for the finder of fact to decide what weight to accord the expert’s
                          22 testimony.” Kennedy v. Collagen Corp., 161 F.3d 1226, 1231 (9th Cir. 1998).
                          23 “Disputes as to the strength of [an expert’s] credentials, faults in his use of [a
                          24 particular] methodology, or lack of textual authority for his opinion, go to the
                          25 weight, not the admissibility, of his testimony.’” Id.
                          26
                          27
                          28
      BUCHALTER
                                                                                2
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8723 Page 8 of 32



                                1 III.      ARGUMENT
                                2           A.      Dr. Stevick’s and Dr. Vigil’s Opinions on Causal Nexus Are
                                3                   Admissible
                                4                   1.   Whitewater’s Experts Are Permitted To Opine On Causal
                                5                        Nexus
                                6           As an initial matter, Defendants improperly argue that Dr. Stevick’s and Dr.
                                7 Vigil’s opinions should be excluded because their opinions do not conclusively
                                8 establish a causal nexus. However, “neither Rule 702 nor Daubert requires that an
                                9 expert’s testimony, in part or in whole, singlehandedly prove an element of the
                          10 offering party’s case for it to be admissible.” In re High-Tech Emple. Antitrust
                          11 Litig., No. 11-02509-LHK, 2014 U.S. Dist. LEXIS 47181, at *105 (N.D. Cal. Apr.
                          12 4, 2014); Obrey v. Johnson, 400 F.3d 691, 695 (9th Cir. 2005) (noting expert
                          13 evidence need not establish any element of a claim or defense to be admissible
                          14 under Daubert); Adams v. Ameritech Servs., Inc., 231 F.3d 414, 425 (7th Cir. 2000)
                          15 (“[T]he question before us is not whether the reports proffered by the plaintiffs
                          16 prove the entire case; it is whether they were prepared in a reliable and statistically
                          17 sound way, such that they contained relevant evidence that a trier of fact would
                          18 have been entitled to consider.”). As set forth below, the opinions of Dr. Stevick
                          19 supply the technological basis for a causal nexus, and the opinions of Dr. Vigil
                          20 supply the economic basis for that nexus. Thus, both experts’ opinions are well
                          21 founded and relevant, and should not be excluded.
                          22                Defendants also argue that Whitewater’s experts are not permitted to opine
                          23 on causal nexus because they did not rely on direct evidence of customer
                          24 preference, such as customer interviews.1 This is legally unsupported. Direct
                          25 evidence of customer decisions is not required to establish a causal nexus. See,
                          26
                          27        1
                              See, ECF No. 208 at 10:20-22 (Dr. Stevick did not opine on PSD’s customers
                             decisions); 11:3-5 (Dr. Stevick did not speak to PSD’s customers); 12:8-9 (Vigil’s
                          28 opinion “has nothing to do with PSD’s customers”).
      BUCHALTER
                                                                       3
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                      Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
                Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8724 Page 9 of 32



                                1 Polara Eng’g, Inc. v. Campbell Co., 237 F. Supp. 3d 956, 988 (C.D. Cal. 2017)
                                2 (granting injunction without direct evidence of customer preference where parties
                                3 were direct competitors and defendant developed its infringing product to compete
                                4 with plaintiff’s product); Veeco Instruments, Inc. v. SGL Carbon, LLC, No. 17-cv-
                                5 2217 PKC, 2017 U.S. Dist. LEXIS 181935, *82-90 (E.D.N.Y. Nov. 2, 2017)
                                6 (granting injunction without direct evidence of customer preference based on
                                7 market domination by products with patented feature, substantial elimination of
                                8 non-practicing products from the market, and patented feature allowed for increased
                                9 capacity and decreased costs of goods); E.I. Dupont De Nemours & Co. v. Unifrax I
                          10 LLC, No. 14-1250-RGA, 2017 U.S. Dist. LEXIS 146949, *3 (D. Del. Sep. 12,
                          11 2017) (granting injunction without evidence of customer preference noting “Where
                          12 two companies are in direct competition against one another, the patentee suffers
                          13 the harm—often irreparable—of being forced to compete against products that
                          14 incorporate and infringe its own patented inventions”).2 Thus, Dr. Stevick and Dr.
                          15 Vigil’s opinions need not be based on direct customer information to be admissible.
                          16                       2.   Defendants’ Challenges To The Factual Basis Of Dr.
                          17                            Stevick’s “Nexus” Opinions Go To Weight, Not
                          18                            Admissibility
                          19               Defendants’ remaining challenges to the opinions of Drs. Stevick and Vigil
                          20 also fail. For example, Defendants admit that Dr. Stevick based his opinions
                          21 regarding “nexus” on, among other things, his expert analysis of the purpose of the
                          22 invention claimed by the ’589 Patent. See, ECF No. 204-4 (“Stevick Rep.”), ¶ 31
                          23
                          24
                          25       2
                               See also, Oyarzo v. Tuolumne Fire Dist., No. 11-01271-SAB, 2013 U.S. Dist.
                             LEXIS 150367, at *45-46 (E.D. Cal. Oct. 18, 2013) (declining to exclude expert for
                          26 failing to interview individuals because “Mr. Stein is clearly qualified as an expert,”
                             and “Defendants’ argument regarding the scope of his review goes to the weight of
                          27 his opinion, not whether it is admissible”); Daubert v. Merrell Dow Pharms., Inc.,
                             509 U.S. 579, 592 (1993) (“an expert is permitted wide latitude to offer opinions,
                          28 including those that are not based on firsthand knowledge or observation”).
      BUCHALTER
                                                                        4
A PROFES SION AL CORPORAT ION      PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                     Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                   TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                   BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8725 Page 10 of 32



                                1
                                2
                                3
                                4
                                5                                    ”). Dr. Stevick also opines that water ride attractions
                                6 that did not use the ’589 nozzle covers would be less desirable. Id. at ¶ 30
                                7 (“
                                8                                            .”).
                                9           Further, Dr. Stevick testified that he based his opinions on the benefits
                          10 described in the ’589 Patent, ECF No. 204-1 at 252:25-253:5, and fundamental
                          11 engineering principles involving economic analysis. Id. at 253:9-15 (“
                          12
                          13
                          14
                          15                                                               .”). Although Dr. Stevick is not
                          16 an economic expert, he explains that “
                          17                        ,” and that he regularly encounters economic considerations in his
                          18 engineering work. Id. at 253:21-254:5 (“
                          19
                          20                                                                                             .”).
                          21                Any challenge to these factual underpinnings of Dr. Stevick’s opinions go to
                          22 the weight, not the admissibility of his opinions. Copelan v. Techtronics Indus.,
                          23 No. 12-01285-BAS(MDD), 2015 U.S. Dist. LEXIS 54126, at *11 (S.D. Cal. Apr.
                          24 24, 2015) (“mere weakness in the factual basis of an expert witness’ opinion bear
                          25 on the weight of the evidence rather than on its admissibility”). Thus, Dr. Stevick’s
                          26 causal nexus opinions are relevant and admissible.
                          27
                          28
      BUCHALTER
                                                                                    5
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                          Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8726 Page 11 of 32



                                1
                                2                   3.   Defendants’ Challenges To Dr. Vigil’s “Nexus” Opinions
                                3                        Misstate His Report And Ignore His Proper Reliance On
                                4                        Fact Witnesses And Dr. Stevick
                                5           Defendants falsely claim that Dr. Vigil failed to disclose opinions regarding
                                6 “nexus” in his report. To the contrary, Dr. Vigil clearly explained in his report that
                                7 the nozzle cover drives demand for the accused product in the marketplace:
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19 ECF No. 204-2 (“Vigil Rep.”), ¶ 58.3 Further, Dr. Vigil properly based his opinion
                          20 on his review of testimony and communications from Whitewater representatives
                          21 (id. at ¶¶ 59-61, 63, 65); Whitewater’s marketing materials and websites (id. at ¶¶
                          22 62, 64-66); Defendants’ marketing materials (id. at ¶¶ 64-65); statements from
                          23 Whitewater’s customers (id. at ¶ 67); and, his knowledge and understanding of
                          24 economic principles. Id. at ¶¶ 66, 68. In addition, Dr. Vigil is expressly permitted
                          25 to rely on the opinions of Whitewater’s technical expert, Dr. Stevick, in forming his
                          26 own opinions. Dataquill Ltd. v. High Tech Computer Corp., 887 F. Supp. 2d 999,
                          27
                             3
                               Dr. Vigil elaborated on this opinion at deposition. See ECF No. 204-3 at 30:13-
                          28 31:18.
      BUCHALTER
                                                                        6
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8727 Page 12 of 32



                                1 1026 (S.D. Cal. 2011) (“It is routine and proper for a damages expert in a technical
                                2 patent case to rely on a technical expert for background.”). “An expert cannot be an
                                3 expert in all fields, and it is reasonable to expect that experts will rely on the
                                4 opinions of experts in other fields as background material for arriving at an
                                5 opinion.” Id (quoting United States v. 1014.16 Acres of Land, 558 F. Supp. 1238,
                                6 1242 (W.D. Mo. 1983)). Defendants do not contest that Dr. Stevick is qualified to
                                7 offer technical opinions. And, as Defendants acknowledge, Dr. Vigil admittedly
                                8 does not possess technical expertise sufficient to opine on the technical advantages
                                9 of the ’589 Patent. ECF No. 204-3 at 116:11-14 (“
                          10
                          11                                                 .”).
                          12               To the extent that Defendants object to the factual evidence that Dr. Vigil
                          13 relied upon in forming his opinions, Defendants’ objections go to weight rather
                          14 than admissibility of Dr. Vigil’s opinions. Copelan, 2015 U.S. Dist. LEXIS 54126
                          15 at *11 (“mere weakness in the factual basis of an expert witness’ opinion bear on
                          16 the weight of the evidence rather than on its admissibility”).
                          17               In sum, Dr. Stevick and Dr. Vigil are permitted to opine on causal nexus, and
                          18 their opinions are well founded, relevant, and admissible. Thus, the Court should
                          19 deny Defendants’ motion.
                          20               B.      Dr. Stevick’s and Dr. Vigil’s Opinions on Defendants’ Ability to
                          21                       Design Around the ’589 Patent Are Admissible
                          22               Defendants’ effort to exclude expert testimony regarding their failed effort to
                          23 design around the ’589 Patent are based entirely on misstatements of the experts’
                          24 reports and deposition testimony. Further, Defendants’ legal argument and analysis
                          25 are based solely on these false “facts” and should be ignored.
                          26                       1.    Defendants Deliberately Misstate Dr. Stevick’s Deposition
                          27                             Testimony Regarding Defendants’ Failed Design Around
                          28               At deposition, Dr. Stevick clearly and repeatedly rejected the viability of
      BUCHALTER
                                                                              7
A PROFES SION AL CORPORAT ION      PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                   TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                   BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8728 Page 13 of 32



                                1 Defendants’ proposed design around. Frustrated by their inability to obtain Dr.
                                2 Stevick’s acceptance of their theory, Defendants mischaracterize his testimony to
                                3 claim he “refused to offer an opinion” as to whether Defendants’ design around was
                                4 non-infringing. ECF No. 208 at 13:24-27. Far from “refus[ing] to offer an
                                5 opinion” Dr. Stevick explained exactly why Defendants’ proposed design around
                                6 would not work:
                                7           Q.
                                8
                                9
                          10
                          11                A.
                          12
                          13                                        .
                          14 ECF No. 204-1 at 172:11-21 (objections omitted). Dr. Stevick went on to explain
                          15 that                                                                                       . Id. at
                          16 173:2-13.
                          17                Trying a different tack, Defendants then presented Dr. Stevick with a design
                          18 document that was not produced in discovery or provided as part of Mr.
                          19 Alleshouse’s “expert” disclosure, of a diagram purporting to depict a design around
                          20 concept for a “rigid” nozzle flap. ECF No. 204-1 at 173:21-174:2 (Identifying
                          21 Exhibit 4 as an unproduced “mock[] up”); Scott Decl., Ex. 1. Dr. Stevick again
                          22 rejected Defendants’ diagram as a valid design around, explaining that, as depicted,
                          23 “                                                     .” Id. at 174:19-23.4 Defendants went
                          24 on to demand that Dr. Stevick “speculate” about
                          25                                                              ; Dr. Stevick properly refused to
                          26
                                    4
                                        Defendants’ assertion that Dr. Stevick was “not prepared to talk about” any
                          27                                                            tevick speculate about the
                                                                                        . ECF No. 204-1 at 178:12 (“
                          28
      BUCHALTER
                                                                               8
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8729 Page 14 of 32



                                1 do so. Id. at 178:12-22 (Q. “
                                2                                                           .”).
                                3           Based on Dr. Stevick’s deposition testimony, there can be no dispute that Dr.
                                4 Stevick properly disclosed his opinions regarding Defendants’ proposed design
                                5 around. TDN Money Sys. v. Everi Payments, Inc., No. 15-2197 JCM (NJK), 2017
                                6 U.S. Dist. LEXIS 183223, at *12 (D. Nev. Nov. 6, 2017) (an expert report is merely
                                7 a “means of providing adequate notice to the other side to enable it to challenge the
                                8 expert’s opinions and prepare to put on testimony of its own.”); Lewert v. Boiron,
                                9 Inc., 212 F. Supp. 3d 917, 932 (C.D. Cal. 2016) (Rule 26 “‘does not limit an
                          10 expert’s testimony simply to reading his report’ and ‘contemplates that the expert
                          11 will supplement, elaborate upon, and explain his report in his oral testimony’”).
                          12 Refusing to admit Dr. Stevick’s opinions would be reversible error. TDN Money
                          13 Sys., 2017 U.S. Dist. LEXIS 183223, at *12-13 (“[t]estimony of an expert on
                          14 matters within the expert’s expertise but outside of the expert’s report is not only
                          15 permissible at trial, but the exclusion of such testimony may be reversible error”).
                          16 Thus, Defendants’ motion should be denied.
                          17                          2.     Defendants Deliberately Misstate Dr. Vigil’s Opinions
                          18                                 Relating To Defendants’ Proposed Design Around
                          19                Dr. Vigil does not provide, or attempt to provide, any opinion on the
                          20 technical feasibility of Defendants’ proposed design around. Instead, Dr. Vigil
                          21 opines as to the economic aspects of that proposed design around. Specifically, Dr.
                          22 Vigil rebuts Mr. Alleshouse’s assertion that the proposed design around “
                          23
                          24
                          25                        .” Vigil Rep., ¶ 74.
                          26                Further, and contrary to Defendants arguments, Dr. Vigil did not opine that
                          27 Defendants’ design around was not feasible because it was not implemented. Dr.
                          28 Vigil opines that
      BUCHALTER
                                                                                 9
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8730 Page 15 of 32



                                1
                                2                                   . Vigil Rep., ¶ 74 (“
                                3
                                4                                               .”) (emphasis added); ECF No. 204-3 at
                                5 38:12-15. Dr. Vigil’s opinions are properly based on Defendants’ own marketing
                                6 materials and Dr. Vigil’s uncontested economic expertise. Id. at ¶¶ 75-77.
                                7           Dr. Vigil’s opinions regarding the economic theory behind a potential design
                                8 around (i.e. whether it is cheaper to design around or continue to infringe) is well
                                9 within Dr. Vigil’s unchallenged expertise as an economist and directly relevant to
                          10 Whitewater’s position that Defendants cannot present a feasible, non-infringing,
                          11 alternative design. Defendants’ rely solely on cases where experts are excluded for
                          12 testifying in areas outside of their expertise. Since Dr. Vigil does not attempt to
                          13 offer anything other than economic opinions, these cases are inapposite.
                          14                Defendants’ arguments as to what economic factors Dr. Vigil did and did not
                          15 consider (what damages or litigation costs Defendants could have avoided through
                          16 a design around) go to the weight and credibility of Dr. Vigil’s testimony, but do
                          17 not merit exclusion. Copelan, supra, 2015 U.S. Dist. LEXIS 54126, at *11 (“mere
                          18 weakness in the factual basis of an expert witness’ opinion bear on the weight of the
                          19 evidence rather than on its admissibility”). Thus, the Court should deny
                          20 Defendants’ motion to exclude Whitewater’s experts’ testimony regarding
                          21 Defendants’ design around.
                          22                C.      Dr. Stevick’s Opinions on Infringement Pursuant to 35 U.S.C. §
                          23                        271(f) Are Admissible
                          24                An expert’s opinions have “adequate support to be admissible” when they
                          25 “derive from his personal knowledge and experience, as well as his personal review
                          26 of patents and technologies at issue in this case” in light of his “extensive
                          27 background in the area of [] engineering.” PixArt Imaging, Inc. v. Avago Tech.
                          28 Gen. IP (Sing.) Pte. Ltd., No. 10-00544 JW, 2011 U.S. Dist. LEXIS 133502, at
      BUCHALTER
                                                                     10
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                     Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8731 Page 16 of 32



                                1 *23-24 (N.D. Cal. Oct. 27, 2011); see also Kumho Tire Co. v. Carmichael, 526 U.S.
                                2 137, 156, 119 S. Ct. 1167 (1999) (“no one denies that an expert might draw a
                                3 conclusion from a set of observations based on extensive and specialized
                                4 experience”); Fed. R. Evid. 702 Advisory Committee Notes (2000 Amend.) (a
                                5 design engineer’s testimony can be admissible when the expert’s opinions “are
                                6 based on facts, a reasonable investigation, and traditional technical/mechanical
                                7 expertise, and he provides a reasonable link between the information and
                                8 procedures he used and the conclusions he reaches.”).
                                9           Consistent with these standards, Dr. Stevick’s opinions relating to
                          10 infringement pursuant to 35 U.S.C. § 271(f) are reliable, relevant, and admissible.
                          11 Dr. Stevick opines that:
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23 Stevick Rep., ¶ 35 (emphasis in original). Dr. Stevick testified that his opinion was
                          24 based on his review of Defendants’ drawings, pictures, and videos of the accused
                          25 products, and the accused products themselves. ECF No. 204-1 at 41:12-23, 43:1-
                          26 2, 62:5-12; Scott Decl., Ex. 2 at 50:17-21, 51:15-22. Dr. Stevick also relied on his
                          27 engineering knowledge and experience, Scott Decl., Ex. 2 at 46:18-47:20, 50:23-
                          28 51:14, 52:17-23, United States v. Wells, 877 F.3d 1099, 1132 (9th Cir. 2017)
      BUCHALTER
                                                                      11
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8732 Page 17 of 32



                                1 (“Federal Rule of Evidence 702’s reliability requirement asks whether an expert’s
                                2 testimony has ‘a reliable basis in the knowledge and experience of the relevant
                                3 discipline.’”) (quoting Kumho, supra, 526 U.S. at 149). When questioned
                                4 regarding hypothetical components, Dr. Stevick noted that his opinions depended
                                5 on the distinct characteristics of the component, how the component may have been
                                6 manufactured, modified, or prepared, and his engineering knowledge. ECF No.
                                7 204-1 at 60:7-61:8. Thus, Dr. Stevick’s opinions are admissible under Rule 702.5
                                8           Defendants remaining challenges to Dr. Stevick’s opinions relating to
                                9 Section 271(f) are not a proper basis to exclude Dr. Stevick’s testimony. For
                          10 example, Defendants argue that Dr. Stevick was not versed in the law relating to
                          11 Section 271(f) and did not apply legal factors to his analysis. This argument
                          12 effectively reverses the standard for admissible expert testimony. “An expert’s
                          13 opinion on the ultimate legal conclusion is neither required nor indeed ‘evidence’ at
                          14 all.” Mendenhall v. Cedarapids, 5 F.3d 1557, 1574 (Fed. Cir. 1993). Similarly,
                          15 Defendants object that that Dr. Stevick’s report and testimony do not conclusively
                          16 establish Section 271(f) infringement. However, “neither Rule 702 nor Daubert
                          17 requires that an expert’s testimony, in part or in whole, singlehandedly prove an
                          18 element of the offering party’s case for it to be admissible.” In re High-Tech
                          19 Emple. Antitrust Litig., 2014 U.S. Dist. LEXIS 47181 at *105; Obrey, 400 F.3d at
                          20 695 (noting expert evidence need not establish any element of a claim or defense to
                          21 be admissible under Daubert); Adams, 231 F.3d at 425 (“[T]he question before us
                          22 is not whether the reports proffered by the plaintiffs prove the entire case; it is
                          23 whether they were prepared in a reliable and statistically sound way, such that they
                          24
                          25        5
                              Defendants only objection to the factual basis of Dr. Stevick’s opinion is that he
                             did not review specifications or a parts list for the accused products, or evidence
                          26 showing that Defendants had cut and modified materials of the accused products
                             abroad. ECF No. 208 at 16:26-17:12. However, such arguments bear on the
                          27 weight of the Dr. Stevick’s opinions, not its admissibility. Copelan, 2015 U.S.
                             Dist. LEXIS 54126 at *11. As such, they do not provide a proper basis to exclude
                          28 his opinions under Rule 702.
      BUCHALTER
                                                                        12
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                     Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8733 Page 18 of 32



                                1 contained relevant evidence that a trier of fact would have been entitled to
                                2 consider.”).
                                3           Dr. Stevick’s opinion that ride materials were fabricated for the specific
                                4 purpose of constructing Defendants’ infringing rides is a relevant fact that supports
                                5 Whitewater’s argument that Defendants’ products infringe by meeting the standards
                                6 of Section 271(f). Whitewater is entitled to rely on Dr. Stevick’s expert opinion in
                                7 conjunction with other facts—such as the components necessary to make an
                                8 infringing nozzle flap and the fact that all or substantially all of those components
                                9 were shipped from the United States—to establish the elements of infringement
                          10 under Section 271(f). Ormco Corp. v. Align Tech., Inc., 609 F. Supp. 2d 1057,
                          11 1068 (C.D. Cal. 2009) (“35 U.S.C. § 271(f) creates liability for anyone who
                          12 ‘supplies or causes to be supplied in or from the United States’ one or more
                          13 components of a patented invention ‘where such components are uncombined in
                          14 whole or in part, in such manner as to actively induce the combination of such
                          15 components outside of the United States in a manner that would infringe the patent
                          16 if such combination occurred within the United States.’”) (citations omitted). Thus,
                          17 Dr. Stevick’s opinions supply the technological basis for supporting the claimed
                          18 infringement, are clearly relevant, and should not be excluded.
                          19                D.      Dr. Stevick’s Claim Construction Methodology Is Reliable and
                          20                        Based on the Facts and Data of This Case
                          21                Dr. Stevick plainly disclosed—both in his report and at deposition—his
                          22 application of claim construction to his infringement and invalidity analysis. In an
                          23 improper effort to argue otherwise, Defendants once again deliberately ignore or
                          24 misstate Dr. Stevick’s opinions and testimony. Defendants then apply cases that
                          25 only have relevance if their distorted version of facts were true.
                          26                First, Dr. Stevick plainly disclosed the constructions of all terms which he
                          27 applied in his analysis. For example, Dr. Stevick expressly opined and testified that
                          28 “covering,” as used in the ’589 Patent, means “
      BUCHALTER
                                                                      13
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8734 Page 19 of 32



                                1
                                2
                                3                           .” Stevick Rep., ¶¶ 57; ECF No., 204-1 at 106:17-107:2.
                                4 Defendants’ argument to the contrary is based on a portion of testimony where
                                5 Defendants attempted to force Dr. Stevick to opine on a hypothetical embodiment
                                6 “                                                        .” ECF No. 204-1 at 107:4-13
                                7 (emphasis added). But, Dr. Stevick explained (at length) that such an embodiment
                                8 was not disclosed in the ’589 Patent (id. at 107:11-108:5); Defendants’ hypothetical
                                9 embodiment was beyond the scope of his report (id. at 108:21-110:6 and 113:15-
                          10 25); the word “attached” does not appear in the ’589 Patent (id. at 111:22-112:2 and
                          11 113:10-13); and, that answering Defendants’ question would require him to
                          12 speculate. Id. at 106:8-15. Dr. Stevick is not required to provide expert opinion
                          13 concerning irrelevant language devised by Defendants, but not included in any of
                          14 the asserted claims. Advanced Fiber Techs. Tr. v. J&L Fiber Servs., 674 F.3d 1365,
                          15 1373 (Fed. Cir. 2012) (“we do not ordinarily construe words that are not in
                          16 claims”); Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir.
                          17 1999) (“only those terms need be construed that are in controversy and to the extent
                          18 necessary to resolve the controversy”).
                          19                Similarly, Dr. Stevick plainly disclosed his understanding of “biased
                          20 downward against the flow of water” as “                                                        ,”
                          21 (Stevick Rep., ¶ 65), so that “
                          22
                          23                ” Id. at ¶ 69. Dr. Stevick later devoted an entire section of his report to the
                          24 differences between that language in Claim 1 and the language of Claim 37.
                          25 Stevick Rep., ¶¶ 337-339 (“
                          26
                          27                         ”). At deposition, he referred Defendants to the applicable section
                          28 of his report. Id. at 240:2-9. Dr. Stevick went on to explain that the use of the
      BUCHALTER
                                                                       14
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                         Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8735 Page 20 of 32



                                1 different terms “biased downward against the flow of water” and “biasing said
                                2 tongue downward to squeeze said tongue against the flow of water” served to
                                3 expand the types of nozzle flaps covered by the ’589 Patent. ECF No. 204-1 at
                                4 241:23-242:2 (“
                                5
                                6                                                  .”).
                                7           Second, Dr. Stevick applied and disclosed an appropriate definition of the
                                8 term “flexible.” Stevick Rep., ¶ 63 (“t
                                9
                          10                 .”). Dr. Stevick elaborates “[
                          11
                          12
                          13
                          14
                          15
                          16
                          17                    .’” Id (emphasis in original). Dr. Stevick’s definition of “flexible” does
                          18 not render the term meaningless, but rather highlights the importance of the term as
                          19 a separate and additional limitation of the claim.
                          20                Defendants’ objection to Dr. Stevick’s testimony is not based on Dr.
                          21 Stevick’s definition of flexible, but on his refusal to opine on what precisely
                          22 Defendants would need to do to design around the ’589 Patent’s flexible tongue
                          23 requirement. 6 As explained above, at deposition, Defendants presented Dr. Stevick
                          24 with a previously undisclosed diagram of a “rigid” nozzle flap and demanded that
                          25 Dr. Stevick analyze it on the spot to determine whether it might infringe the ’589
                          26 Patent. When Dr. Stevick said it likely would, Defendants demanded that Dr.
                          27        6
                              Defendants cite the same testimony to allege that Dr. Stevick “refused to offer an
                             opinion” regarding infringement (see ECF No. 208 at 13:24-27), but here argue that
                          28 Dr. Stevick rendered an opinion that is somehow improper.
      BUCHALTER
                                                                      15
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8736 Page 21 of 32



                                1 Stevick “speculate” about                                           in a design around to
                                2 avoid infringement of the ’589 Patent; Dr. Stevick properly refused to do so. ECF
                                3 No. 204-1 at 178:12-22 (Q. “
                                4                                                            .”) (objections omitted).
                                5 Defendants cite no authority for the proposition that Defendants can require
                                6 Whitewater’s expert to speculate as to how to remedy defects in their design
                                7 around, and Whitewater has found none.
                                8           Third, Dr. Stevick properly construed the limitation of a “flexible tongue
                                9 which is biased downward against the flow of water.” The ’589 Patent discloses a
                          10 “spring-loaded” means to accomplish that bias, but it also provides that “other
                          11 suitable resilient means can be efficaciously used to bias or urge the tongue-like
                          12 pad 150 (or tongue 160) in a downward direction towards the ride surface.” Scott
                          13 Decl., Ex. 3, ’589 Patent at 10:47-50 (emphasis added). Indeed, this Court
                          14 acknowledged that “[t]here is no limit on what those ‘other suitable resilient means’
                          15 may be,” ECF No. 88 at 8:13-14, Flowrider Action.7 A hinge and gravity constitute
                          16 “other suitable resilient means” to meet the claim limitation.
                          17                Dr. Stevick testified that the use of hinges to create flexibility is a common,
                          18 well-known concept that has been used for decades in engineering. Scott Decl., Ex.
                          19 2 at 195:4-12. For example, the American Heritage Dictionary defines “hinge” as
                          20 “[a] jointed or flexible device that allows the turning or pivoting of a part, such as a
                          21 door or lid, on a stationary frame.” ECF No. 200-22 (emphasis added).
                          22                Both this Court and the PTAB discussed what type of force was required to
                          23 “bias” or “urge” the tongue downward, including gravity. In its Claim Construction
                          24 Order, this Court held that “neither the claims nor the specification requires a
                          25 mechanical force,” (ECF No. 88 at 8:10, Flowrider Action); in fact, “you could
                          26 have the tongue of a resilient material, but the weight of the material itself could
                          27        7
                              This Court adopted the Claim Construction Order entered in the prior action, titled
                             Flowrider Surf Ltd. v. Pacific Surf Designs, Inc., No. 15-01879 (the “Flowrider
                          28 Action”). See ECF No. 39.
      BUCHALTER
                                                                      16
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8737 Page 22 of 32



                                1 force the tongue downward.” Scott Decl., Ex. 4 at 18:20-23. In other words, this
                                2 Court held that gravity could force the tongue downward. See id. In its decision
                                3 denying institution of inter partes review, the PTAB expressly held that “‘biased
                                4 downward’ and ‘urged downward’ should be construed as ‘to cause to be oriented
                                5 downward by any force, such as gravity.’” Scott Decl., Ex. 5 at 10.
                                6           In other words, Dr. Stevick construed the “flexible tongue” limitation using
                                7 two useful and common examples of methods to make something “flexible.”
                                8 Defendants’ argument that “[t]he only reason why Dr. Stevick would be discussing
                                9 a hinge or gravity in his construction of the limitation would be an effort to
                          10 improperly incorporate features of the accused rides” improperly reverses the cause
                          11 and effect of Dr. Stevick’s analysis. ECF No. 208 at 20:13-17. Dr. Stevick did not
                          12 analyze “hinge” and “gravity” because Defendants’ products use them. It is
                          13 because Defendants’ products use a hinge and gravity that Dr. Stevick concluded
                          14 that they infringe on the ’589 Patent.
                          15                Finally, Dr. Stevick’s opinions and testimony demonstrate that he did not
                          16 improperly import claim limitations based on preferred embodiments. Contrary to
                          17 Defendants’ assertion, Dr. Stevick explicitly disclaims any such construction,
                          18 particularly with respect to the definition of “mobile.” Stevick Rep., ¶¶ 257-259
                          19 (“[
                          20                                                                  ” (id. at ¶ 257), “
                          21                                                                                        ” (id. at ¶
                          22 258), “
                          23                              ” (id. at ¶ 259)). At deposition, when Defendants attempted to
                          24 force Dr. Stevick into accepting the claim specification as a definition of “mobile,”
                          25 Dr. Stevick rejected their effort and stated that the specification was only
                          26 exemplary. ECF No. 204-1 at 15:13-20 (“Q.
                          27
                          28                                            ”).
      BUCHALTER
                                                                               17
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                      Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8738 Page 23 of 32



                                1           Similarly, in direct contradiction of Defendants’ arguments, at deposition,
                                2 Dr. Stevick clearly explained that, Claim 1 does not require a rideable area beyond
                                3 the nozzle cover. ECF No. 204-1 at 233:4-20 (“Q.
                                4
                                5
                                6
                                7
                                8                                     ”) (emphasis added). Accordingly, Dr. Stevick’s
                                9 constructions are properly disclosed, properly construed, and admissible under Rule
                          10 702.
                          11                E.      Dr. Vigil’s Reasonable Royalty Analysis and Methodology Are
                          12                        Reliable and Based on the Facts and Data of This Case
                          13                        1.   Dr. Vigil Is Permitted to Rely Upon Facts Learned From
                          14                             Fact Witnesses
                          15                Experts are expressly permitted to rely on facts, even testimonial hearsay that
                          16 would otherwise be inadmissible. Fed. R. Evid. 703; United States v. Llerenas, No.
                          17 16-30215, 2018 U.S. App. LEXIS 20248, at *5-6 (9th Cir. July 20, 2018) (“Experts
                          18 may offer opinions based on otherwise inadmissible testimonial hearsay if ‘experts
                          19 in the particular field would reasonably rely on those kinds of facts or data in
                          20 forming an opinion on the subject.’”); Shalaby v. Irwin Indus. Toll Co., No.
                          21 07CV2107-MMA (BLM), 2009 U.S. Dist. LEXIS 134954, at *4-5 (S.D. Cal. July
                          22 2, 2009) (“it is not necessary to determine the admissibility of the various witness
                          23 statements in order to address Plaintiffs’ contentions that the Court should strike the
                          24 findings and conclusions of the defense experts to the extent they are based on these
                          25 statements. Federal Rule of Evidence 703 provides that an expert may rely upon
                          26 hearsay or other inadmissible evidence to form the basis of his opinion.”).
                          27                Dr. Vigil permissibly relied on conversations with David Keim, Kris Mack,
                          28 and Marshall Myrman regarding factual issues. Basic factual information about the
      BUCHALTER
                                                                   18
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8739 Page 24 of 32



                                1 businesses they work for is at most lay testimony and not “scientific, technical or
                                2 specialized knowledge” within the scope of Rule 702 because it was obtained by
                                3 virtue of the employees’ position in the respective Defendants’ businesses. Fed. R.
                                4 Evid. 701(c), Advisory Committee Notes (2000 Amend.) (“particularized
                                5 knowledge that the witness has by virtue of his or her position in the business” is
                                6 not “scientific, technical, or other specialized knowledge,” even if it involves
                                7 knowledge that the average person would have to consult an expert about, like the
                                8 “value or projected profits of a business” or that a substance “appeared to be a
                                9 narcotic”); see also, Minority Television Project, Inc. v. F.C.C., 649 F. Supp. 2d
                          10 1025, 1032 (N.D. Cal. 2009) (allowing employee to hypothesize about impact that
                          11 “commercial advertising” might have on the operations of other public radio
                          12 stations because “[m]ost, if not all of [the witness’s] testimony [was] based upon
                          13 his particularized knowledge” gained by virtue of his position in the business).8
                          14               Dr. Vigil relied on conversations and testimony from David Keim regarding
                          15
                          16                                                , in forming his reasonable royalty
                          17 opinions. Vigil Rep. ¶¶ 104, 107, 144-148, 153-155, 160. Similarly, Dr. Vigil
                          18 permissibly relied upon conversations with Kris Mack9 regarding
                          19                                                                                            .
                          20
                                   8
                               Defendants cite no case where an experts’ reliance on third parties for such basic
                          21 factual underpinnings have been excluded. United States v. Redlightning, 624 F.3d
                             1090 at 1111-12 (9th Cir. 2010) (excluding expert testimony based on “advice of
                          22 counsel rather than facts provided by a party or witness.”); San Diego Comic
                             Convention v. Dan Farr Prods., No. 14-1865-AJB-JMA, 2018 U.S. Dist. LEXIS
                          23 143802, *25-26 (S.D. Cal. Aug. 23, 2018) (excluding expert who rendered
                             “personal opinion that ‘Comic Con’ is generic” that “required no expertise”);
                          24 Fosmire v. Progressive Max Ins. Co., 277 F.R.D. 625, 629-30 (W.D. Wash. 2011)
                             (expert may not rely on the opinions of another expert in same subject area).
                          25 9 To the extent that Defendants argue they did not have notice of Mr. Mack’s status
                             as a potential fact witness. Dr. Vigil’s report, which first issued on May 18, 2018,
                          26 plainly disclosed his reliance on conversations with Mr. Mack. Scott Decl., Ex. 7, ¶
                             9 Dr. Vigil issued a revised report on August 17, 2018, again plainly disclosing his
                          27 reliance on conversations with Mr. Mack. Vigil Rep. ¶ 8. Discovery in this matter
                             did not close until August 17, 2018. Despite knowing that Dr. Vigil relied on
                          28 conversations with Mr. Mack for months, Defendants never noticed his deposition.
      BUCHALTER
                                                                        19
A PROFES SION AL CORPORAT ION      PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                      Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                   TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                   BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8740 Page 25 of 32



                                1 ECF No. 204-3 at 86:18-87:3. And, Dr. Vigil permissibly relied on conversations
                                2 with Marshall Myrman regarding
                                3                                                 . Scott Decl., Ex. 6 at 20:23-21:17; ECF
                                4 No. 204-3 at 22:17-24. Dr. Vigil considered these facts provided by Messrs. Keim,
                                5 Mack, and Myrman, but also conducted independent analysis before reaching his
                                6 opinions. See Scott Decl., Ex. 6 at 20:23-21:17, 124:14-125:17; ECF No. 204-3 at
                                7 22:17-24, 87:1-3. Thus, the facts Dr. Vigil learned from these individuals assisted
                                8 him in forming the basis for his opinions regarding reasonable royalty damages.
                                9           Messrs. Keim, Mack, and Myrman never offered Dr. Vigil any facts beyond
                          10 basic information known to them about their own business. Thus, Dr. Vigil is
                          11 entitled to rely on the information he received from Messrs. Keim, Mack, and
                          12 Myrman.
                          13                         2.    Dr. Vigil Properly Relied Upon Comparable License
                          14                               Agreements And Apportioned Value To The Benefits Of The
                          15                               ’589 Patent
                          16                Dr. Vigil’s damages analysis is properly based on running royalties,
                          17 appropriate comparable licenses, and royalty value properly apportioned to the ’589
                          18 Patent.
                          19                First, the Federal Circuit and this Court have expressly held that running-
                          20 royalty agreements are relevant to lump-sum agreements as long as some basis for
                          21 comparison exists in the evidence presented to the jury. Wordtech Sys., Inc. v.
                          22 Integrated Network Sols., Inc., 609 F.3d 1308, 1320 (Fed. Cir. 2010); accord
                          23 Lucent Techs., Inc. v. Microsoft Corp., No. 07-2000 H (CAB), 2011 U.S. Dist.
                          24 LEXIS 75504, at *20-21 (S.D. Cal. July 13, 2011) (“Running-royalty agreements
                          25 can be relevant to lump-sum damages, but ‘some basis for comparison must exist in
                          26 the evidence presented to the jury.’”). Dr. Vigil makes this comparison “
                          27
                          28                        .” Vigil Rep., ¶ 160, Form of Royalty.
      BUCHALTER
                                                                                 20
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8741 Page 26 of 32



                                1           Second, Dr. Vigil properly analyzed the comparability of the licenses. Dr.
                                2 Vigil observed that each of the comparable license agreements “
                                3                                                                                             .”
                                4 Id. at ¶ 160, Minimum Royalties. Where
                                5                                                                        , Dr. Vigil posited
                                6 that
                                7                                                         .” Id. Thus, Dr. Vigil opines that
                                8 “                                                                     ” in the hypothetical
                                9 negotiation because “
                          10                        .” Id. Consistent with each of its comparable licenses, “
                          11                                                                                ” Id. This was
                          12 not only standard practice for Whitewater, but also for the industry. Id. Further,
                          13 Dr. Vigil justified the amount of the lump-sum royalty by explaining that “
                          14
                          15                                                     .” Id.
                          16                Even if the Court found differences, “[a] damages expert may rely on
                          17 comparable licenses that are different from the hypothetical agreement so long as
                          18 he ‘account[s] for the technological and economic differences between them.’”
                          19 Multimedia Patent Tr. v. Apple, Inc., No. 10-2618-H (KSC), 2012 U.S. Dist.
                          20 LEXIS 165928, at *28 (S.D. Cal. Nov. 20, 2012) (internal quotations omitted).
                          21 Here, Dr. Vigil evaluated the exclusivity, licensed products, timing, minimum
                          22 royalties, parties, form of royalty, legal strength of the patents, and scope of
                          23 intellectual property transferred in each agreement. See Vigil Rep., ¶¶ 144-160.
                          24 For each of these categories, Dr. Vigil accounts for the differences between the
                          25 comparable license agreements and the hypothetical agreement, and explains how
                          26 these differences do or do not affect his reasonable royalty calculation. See id.
                          27 Moreover, Dr. Vigil dedicates considerable time to explaining the different
                          28 economic considerations between the comparable licenses and the hypothetical
      BUCHALTER
                                                                   21
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                          Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8742 Page 27 of 32



                                1 license, including the benefits and risks to the licensor and licensee associated with
                                2 each. See Vigil Rep., ¶¶ 36-44. Dr. Vigil explains that the licensor’s purpose in
                                3 granting each of the comparable licenses was “
                                4                                                  ,” while the purpose of the
                                5 hypothetical negotiation would be to minimize the licensor’s losses.10 See id. at ¶¶
                                6 38, 44.
                                7           Finally, Defendants argue that Dr. Vigil’s testimony should be excluded
                                8 because Dr. Vigil does not determine what portion of royalties from the comparable
                                9 licenses were attributable to the ’589 Patent alone. However, Dr. Vigil explained
                          10 that
                          11
                          12                                                                                           .” Id.
                          13 at ¶ 160, Scope of IP Transferred. Dr. Vigil observed that this was true even
                          14
                          15                                                                           . Id. “
                          16
                          17
                          18                                                                          .” Id. Such an
                          19 accounting is sufficient under Rule 702. See e.g., Multimedia Patent Tr., supra,
                          20 2012 U.S. Dist. LEXIS 165928 at *28-29 (finding expert testimony admissible
                          21 when expert “explain[ed] that MPT’s licensing practice was not dependent on the
                          22 number of patents being licensed”). “[T]his is not a case where the expert ‘did not
                          23        10
                                      Defendants collaterally challenge that they would not have been willing to enter
                          24        into a lump-sum royalty agreement because Whitewater sought an injunction. See
                          25        ECF No. 208 at 25:24-26:4. Defendants’ argument ignores that the hypothetical
                                    negotiation may not be based on hindsight, but rather what the infringer expected to
                          26        gain at the time of the negotiation. See Hanson v. Alpine Valley Ski Area, Inc., 718
                          27        F.2d 1075, 1081 (Fed. Cir. 1983). As Dr. Vigil explains, Defendants expected to
                                    earn
                          28                                    . See Vigil Rep., ¶¶ 49-54.
      BUCHALTER
                                                                             22
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                     Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8743 Page 28 of 32



                                1 offer any testimony to explain how [the] payments could be converted to a royalty
                                2 rate.’” Id. at *29.11
                                3           Further, “the fact that a license is not perfectly analogous generally goes to
                                4 the weight of the evidence, not its admissibility.” Odyssey Wireless, Inc. v. Apple,
                                5 Inc., No. 15-01735-H-RBB, 2016 U.S. Dist. LEXIS 187982, at *13 (S.D. Cal. Sep.
                                6 14, 2016); Open Text S.A. v. Box, Inc., No. 13-04910-JD, 2015 U.S. Dist. LEXIS
                                7 10644, at *5 (N.D. Cal. Jan. 28, 2015) (“The solution to Open Text’s concern is not
                                8 to bar Box from seeking a lawful lump sum royalty rate but to prove to the jury that
                                9 the proper measure of damages in this case is a running royalty.”). The differences
                          10 between the licenses are more appropriately addressed by way of cross-examination
                          11 than exclusion. Thus, the Court should deny Defendants’ motion to exclude Dr.
                          12 Vigil’s opinions and testimony.
                          13                F.      Mr. Godici’s Inequitable Conduct Opinions Are Relevant And
                          14                        Admissible
                          15                Whitewater retained its expert Nicholas Godici to rebut Defendants’ expert’s
                          16 conclusion as to whether Whitewater and its counsel engaged in inequitable
                          17 conduct before the United States Patent and Trademark Office (the “PTO”). Mr.
                          18 Godici will testify as to the rules and procedural requirements governing
                          19 prosecution and maintenance of patents, and the rules, practices, and procedures
                          20 concerning the duty of candor, good faith, and disclosure related to allegations of
                          21 inequitable conduct. ECF No. 204-7, “Godici Rep.,” ¶ 16. Defendants do not
                          22 challenge Mr. Godici’s expertise in these areas. Thus, Mr. Godici’s testimony is
                          23
                                    11
                               Defendants’ cases are inapposite. In Apple Inc. v. Motorola, Inc., 757 F.3d 1286
                          24 (Fed. Cir. 2014), the expert was excluded because he “admitted he knew nothing
                             about the SEP portfolio at issue and did not even purport to link the 40%-50% rate
                          25 to the claimed invention.” Id. at 1324-25. In Golden Bridge Tech. v. Apple Inc.,
                             No. 12-04882-PSG, 2014 U.S. Dist. LEXIS 76339 (N.D. Cal. June 1, 2014), the
                          26 expert was excluded because he relied on licenses that “cover technologies far
                             beyond the patent-in-suit without accounting for the differences.” Id. at *4-5.
                          27 Here, Dr. Vigil expressly addressed the technology of the comparable licenses and
                             the hypothetical license, finding them to be “very similar,” and Dr. Vigil accounted
                          28 for the differences in price. Vigil Rep. ¶ 160, Licensed Products.
      BUCHALTER
                                                                       23
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                        Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8744 Page 29 of 32



                                1 relevant and will assist the trier of fact in understanding the applicable rules and
                                2 practices before the PTO. TrekEight, LLC v. Symantec Corp., No. 04-1479 H
                                3 (BLM), 2006 U.S. Dist. LEXIS 102300, at *4 (S.D. Cal. May 23, 2006) (“‘[i]f
                                4 scientific, technical, or other specialized knowledge will assist the trier of fact to
                                5 understand the evidence or to determine a fact in issue,’ an expert ‘may testify
                                6 thereto’”).
                                7           Mr. Godici’s conclusion that he is “not aware of anything in the record
                                8 indicating that Mr. Squier failed to conduct a reasonable inquiry under proper PTO
                                9 procedures or that his execution of the certified statement of unintentional delay in
                          10 the petition to reinstate the ’589 Patent was in any way inaccurate or improper”
                          11 means just that. Godici Rep., ¶ 77. It does not mean Mr. Godici “speculated”
                          12 about any particular fact, it means that the facts in the record do not, in Mr.
                          13 Godici’s expert opinion, support a finding of inequitable conduct.
                          14                In rendering his opinions, Mr. Godici properly relied on Mr. Squier’s
                          15 deposition testimony regarding why he declared the delay to be unintentional, or
                          16 Mr. Taché’s declaration as to why he did not recall receiving the January 22, 2015
                          17 email from Knobbe—both of which were provided under penalty of perjury.
                          18 Absent evidence rebutting Messrs. Squier and Taché’s sworn statements, Mr.
                          19 Godici’s opinions cannot be excluded. United Energy Trading, LLC v. Pac. Gas &
                          20 Elec. Co., No. 15-02383-RS, 2018 U.S. Dist. LEXIS 178076, at *13-14 (N.D. Cal.
                          21 Oct. 16, 2018) (refusing to exclude expert testimony where challenging party
                          22 “fail[ed] to demonstrate why it is unreasonable for an expert to rely on statements
                          23 made in a sworn, signed declaration absent evidence rebutting the underlying
                          24 statements”). Defendants’ argument that Mr. Godici is not permitted to rely on the
                          25 statements of counsel ignores that, in cases on which Defendants rely, the experts
                          26 relied on unsworn statements by counsel transmitting evidence from third parties.
                          27 United States v. Redlightning, 624 F.3d 1090 at 1111-12 (excluding expert
                          28 testimony based on “advice of counsel rather than facts provided by a party or
      BUCHALTER
                                                                    24
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                       Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8745 Page 30 of 32



                                1 witness.”); Caruso v. Bon Secours Charity Health Sys., No. 14 CV 4447 (VB),
                                2 2016 U.S. Dist. LEXIS 104067, at *15-16 (S.D.N.Y. Aug. 5, 2016) (expert’s
                                3 “testimony must be excluded as unreliable under Daubert because she relies solely
                                4 on facts that plaintiff's counsel chose to share with her and did not conduct an
                                5 independent review of evidence”). Here, Messrs. Squier and Taché have been
                                6 accused of inequitable conduct. The evidence Mr. Godici was required to—and
                                7 did—review included Messrs. Squier’s and Taché’s sworn testimony.
                                8           The remainder of Defendants’ arguments challenge the factual
                                9 underpinnings, rather than the methodology, of Mr. Godici’s opinions. This is not a
                          10 proper basis to exclude expert testimony. Copelan, 2015 U.S. Dist. LEXIS 54126
                          11 at *11 (the “mere weakness in the factual basis of an expert witness’ opinion bear
                          12 on the weight of the evidence rather than on its admissibility”); Bergen v. F/V St.
                          13 Patrick, 816 F.2d 1345, 1352 n.5 (9th Cir. 1987) (“The weakness in the
                          14 underpinnings of [expert] opinions may be developed upon cross-examination,” as
                          15 “such weakness goes to the weight and credibility of the testimony” as opposed to
                          16 its admissibility) (internal citations omitted). For example, if Defendants believe
                          17 that the evidence Mr. Godici relied upon was insufficient, that he failed to consider
                          18 prior emails from Knobbe (that did not disclose the maintenance fee due date for
                          19 the ’589 Patent) or the reasonableness of Mr. Taché’s email protocols, they may
                          20 cross-examine Mr. Godici on those issues at trial. Similarly, Defendants may
                          21 cross-examine Mr. Godici on what he did not rely on including attorney-client
                          22 privileged communications Whitewater properly withheld in the face of
                          23 Defendants’ repeated, and failed, efforts to argue for waiver of that privilege. Thus,
                          24 the Court should deny Defendants’ motion to exclude Mr. Godici’s opinions and
                          25 testimony.
                          26 IV.            CONCLUSION
                          27                For the foregoing reasons, the Court should deny Defendants’ Daubert
                          28 motion and motion in limine to exclude expert testimony and evidence.
      BUCHALTER
                                                                    25
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                    Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8746 Page 31 of 32



                                1
                                2 DATED: November 26, 2018                BUCHALTER
                                                                          A Professional Corporation
                                3
                                4
                                                                          By: /s/ Roger L. Scott________________
                                5                                                          J. Rick Taché
                                                                                           Roger L. Scott
                                6                                                        Erikson C. Squier
                                                                                      Attorneys for Plaintiff
                                7                                                 Whitewater West Industries, Ltd.
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
                                                                               26
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                  Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
               Case 3:17-cv-01118-BEN-BLM Document 212 Filed 11/26/18 PageID.8747 Page 32 of 32



                                1                              CERTIFICATE OF SERVICE
                                2           The undersigned hereby certifies that a true and correct copy of the above
                                3 and foregoing document has been served on November 26, 2018, to all counsel of
                                4 record who are deemed to have consented to electronic service via the Court’s
                                5 CM/ECF system per Civil Local Rule 5.4. Any counsel of record who have not
                                6 consented to electronic service through the Court’s CM/ECF system will be served
                                7 by electronic mail, first class mail, facsimile and/or overnight delivery.
                                8
                                9                                            /s/ Roger L. Scott________________
                          10                                                Roger L. Scott
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
                                                                               27
A PROFES SION AL CORPORAT ION       PLAINTIFF’S OPPOSITION TO DAUBERT MOTION                      Case No. 3:17-cv-01118-BEN-BLM
           IRVINE
                                    TO EXCLUDE EXPERT TESTIMONY AND EVIDENCE
                                    BN 34630186v5
